Citation Nr: 0308131	
Decision Date: 04/29/03    Archive Date: 05/06/03

DOCKET NO.  00-14 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for bilateral 
foot disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from May 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in February 1998, a statement of the case was issued in 
September 1999, and a substantive appeal was received in 
October 1999.  

The Board notes that the RO granted service connection for 
PTSD in September 1999 and a 30 percent disability evaluation 
was assigned.  The veteran thereafter perfected an appeal 
with the initial rating evaluation.  However, in a VA Form 9 
which was received at the RO in June 2000, he withdrew his 
appeal on the increased rating for PTSD issue.    

The Board is undertaking additional development of the issue 
of entitlement to service connection for bilateral foot 
disability pursuant to the authority granted by 67 Fed. Reg. 
3099, 3104 (Jan. 23, 2002) (now codified at 38 C.F.R. 
§ 19.9(a)(2) (2002)).  When the development has been 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903 (67 Fed. Reg. 3099, 3105 
(Jan. 23, 2002) (now codified at 38 C.F.R. § 20.903 (2002)).  
After giving the notice and reviewing the response of the 
veteran and his representative, the Board will prepare a 
separate decision addressing this issue.


FINDINGS OF FACT

1.  A May 1995 rating decision is the most recent final 
determination denying the veteran's underlying claim of 
entitlement to service connection for bilateral foot 
disabilities on any basis. 

2.  Evidence received since the May 1995 rating decision is 
so significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  




CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for bilateral foot 
disabilities.  38 U.S.C.A. §  5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that the 
veteran has been notified of the applicable laws and 
regulations which set forth the criteria to reopen prior 
final denials.  The discussions in the rating decision, 
statement of the case, supplemental statements of the case 
and correspondence from the RO have informed the claimant of 
the information and evidence necessary to warrant entitlement 
to the benefit sought.  Moreover, in a November 2002 letter, 
the veteran was effectively furnished notice of the types of 
evidence necessary to substantiate his claim as well as the 
types of evidence VA would assist him in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
therefore finds that there has been compliance with the 
notice provisions of VCAA.

With regard to the assistance provisions set forth in the new 
law and regulation, the Board notes that the record in this 
case includes service medical records, VA and private medical 
records, reports of VA medical examinations, lays statements 
and testimony and correspondence from the veteran.  As noted 
in the introduction, additional development of the evidence 
is being undertaken by the Board to ensure full compliance 
with all assistance to the veteran requirements of VCAA.   
There is no prejudice to the veteran resulting from the 
Board's proceeding with a new and material evidence analysis 
at this time in view of the favorable outcome to the veteran 
as hereinafter explained. 

Criteria and Analysis

The veteran submitted his original claim of entitlement to 
service connection for bilateral foot disabilities in October 
1952.  The claim was denied in March 1953.  The RO determined 
at that time that bilateral pes planus was not incurred in or 
aggravated by active duty.  The RO found that while bilateral 
pes planus was noted on discharge there was no evidence of 
treatment, symptoms, or complaints referable to any foot 
condition during service.  The first evidence of the presence 
of hammer toes was included on a post-service hospitalization 
report.  The veteran was informed of the denial and of his 
procedural and appellate rights the same month.  He did not 
appeal the denial of service connection for bilateral foot 
disabilities and this decision became final in March 1954.  
Since the original denial of service connection, the veteran 
has attempted on different occasions to reopen the claim 
without success.  The most recent attempt to reopen the claim 
was denied by the RO in April 1995 and the veteran was 
informed of the decision in May 1995.  He did not appeal this 
determination which became final in May 1996.  38 U.S.C.A. 
§ 7105(c).  In May 1997, he again has initiated a claim of 
entitlement to service connection for bilateral foot 
disabilities.  

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured.  38 U.S.C.A. 
§ 5108. New and material evidence is defined by regulation.  
See 38 C.F.R. § 3.156.  The Board notes here that the 
provisions of 38 C.F.R. § 3.156(a) were amended.  See 66 Fed. 
Reg. 45620-45632 (August 29, 2001).  However, the amended 
version is only applicable to claims filed on or after August 
29, 2001.  The change in the regulation therefore does not 
impact the present case.

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002); 
see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

In Hodge, the United States Court of Appeals for the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  Id. at 1363.  For the 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  In Kutscherousky v. West, 12 Vet. App. 
369 (1999) the United States Court of Appeals for Veterans 
Claims (Court) held that the prior holding in Justus that the 
evidence is presumed to be credible was not altered by the 
Federal Circuit decision in Hodge.  However, the "benefit of 
the doubt doctrine" does not apply to the preliminary 
question as to whether new and material evidence has been 
received to reopen a claim.  Martinez v. Brown, 6 Vet. App. 
462 (1994).

The evidence which was of record at the time of the April 
1995 rating decision which determined that new and material 
evidence had not been submitted to reopen the claim of 
entitlement to service connection for bilateral foot 
disabilities is set out below.  

The veteran was found to be without pertinent defects at the 
time of the service entrance examination which was conducted 
in May 1943.  Bilateral pes planus was noted on the report of 
the service exit examination which was conducted in December 
1945.  

Records of VA hospitalization dated in October 1952 include 
diagnoses of multiple, bilateral plantar warts which were 
treated and improved.  A second VA hospitalization record 
included a diagnosis of bilateral severe plantar warts which 
were infected.  A November 1952 record indicates the veteran 
reported that he had had a lot of problems with warts and 
calluses on the bottom of his feet which had been present for 
approximately six years.  The final diagnosis was bilateral 
hammer toes of the 2nd through 5th digits which had been 
treated and improved.  

The veteran alleged that he was on sick call for his feet 
(callus) in October 1943, June 1944 and December 1945.  A 
search of records was performed without success.  

An October 1952 Application for Hospital Treatment included a 
diagnosis of callous formation on both feet.  

At the time of a June 1981 VA examination, the veteran 
reported that he had clawing of the toes of both feet after 
his discharge from the service and underwent operations in 
1947 and 1951 or 1951.  He was complaining of callous 
formation on the plantar aspect of both feet as well as a 
numb feeling along the lateral aspect of the right foot and 
ankle.  The pertinent diagnosis was residuals of post-
operative hammer toes of both feet.   

On VA examination in March 1984, the veteran reported a 
history of multiple foot operations and was complaining of a 
loss of feeling in both feet.  The pertinent diagnosis was 
residuals of multiple operations of both feet.  

The veteran testified at a local RO hearing in June 1984 that 
his feet were painful and his toes did not move well.  He 
reported a history of multiple operations.  He indicated that 
he reported at the time of his discharge that he had had 
problems with his feet.  

On VA examination in August 1984, the veteran reported that 
he was unable to walk on the forepart of either foot due to 
pain.  The pertinent diagnosis was residuals of multiple 
operations on both feet.  

In April 1987, the veteran complained of pain in the foot.  

The evidence added to the record subsequent to the April 1995 
rating decision which determined that new and material 
evidence had not been submitted to reopen the claim of 
entitlement to service connection for bilateral foot 
disabilities consists of lay statements, and VA medical 
records.  

In a lay statement from A.F.P. dated in May 1997, the author 
reports that the veteran did not have any problems with his 
feet prior to his active duty service but had severe walking 
problems after his discharge.  The author reported that the 
veteran's foot problems had been continuous from 1945 to the 
present.  A separate lay statement dated the same month from 
J.J.R. indicated that the veteran did not have any problems 
with his feet prior to his active duty service.  

After reviewing the newly received evidence in light of the 
basis for the prior final denials, the Board believes that 
the statement from A.F.P is arguably new and material to the 
extent that this lay informant attests to the veteran having 
severe walking problems after his discharge from 1945 to the 
present.  It would seem that a lay witness is competent to 
attest to an individual having difficulty walking.  The Board 
therefore finds this evidence to be new and material.  The 
Board notes that other items of newly received evidence 
appear to be either duplicative or cumulative of evidence 
already of record.  However, all that is necessary to reopen 
a claim is one item of evidence which is new and material.  
Accordingly, the veteran's claim is reopened. 


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for bilateral foot 
disabilities.  To this extent, the appeal is granted. 



	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

